DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16, 17, 20, 24, and 30 recites various attachment devices being activated or deactivated. It is unclear to examiner what activated or deactivated entails. For the sake of compact prosecution and for the use of this office action, examiner interprets activated to mean attached and deactivated to mean detached. Claims 18-19, 21-23, and 25-29 are also rejected as being dependent from the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being aniticipated by Cardona (US6916013).
Regarding claim 16, Cardona discloses a thrust device for exerting a thrust on a door or any other flat vertical surface such as a partition (Abstract), comprising a lower support bar (Fig. 2 elements 4, 41, and 42), an intermediate support sole (Fig. 2 element 6) and an upper support bar (Fig. 2 element 7), and a lower support sole (Fig. 1A element 5), each of said lower support bar and respectively upper support bar being able to be actuated in telescopic extension (Fig. 2, 6:20-24; elements 41 and 42 are part of the lower support bar which telescope and Fig. 6, 4:34-39; element 73 is the part of the upper support bar which telescopes), wherein the thrust device is able to be assembled from a ready-to-assemble assembly  of at least three parts (Fig. 2 element 4 and Fig. 6A elements 72 and 73 corresponds to at least three parts) by two reversible attachment devices (4:60-67, retractable studs correspond to first reversible attachment device; 4:34-39, locking peg correspond to second reversible attachment device), which can be manually activated and deactivated (3:18-24; fixing the components together corresponds to manually activated and the components being separated corresponds to deactivated), able to accomplish the reversible attachment of the lower and upper parts of each of said lower support bar and respectively upper support bar (see annotated Figs. 2 and 6A below for upper and lower parts of each support bar; 4:60-4:67) and able to maintain said lower support bar and upper support bar in rectilinear alignment when they are actuated in said telescopic extensions (Fig. 2 shows maintaining rectilinear alignment in the lower support bar when in telescopic extension and Fig. 6A shows maintaining rectilinear alignment in the upper support bar when in telescopic extension).

    PNG
    media_image1.png
    753
    336
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    738
    296
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 17-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 17, the closest art of record, Cardona (US6916013), fails to disclose, suggest, or make obvious in combination with the additional elements or each respective claim a first reversible attachment device which connects the first jack rod to the upper part of the lower support bar as recited in claim 17.
Claims 18-30 contain allowable subject matter as being dependent from a claim with allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 27, 2022